Name: Commission Regulation (EC) No 1778/2001 of 7 September 2001 supplementing the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  foodstuff;  Europe;  consumption
 Date Published: nan

 Avis juridique important|32001R1778Commission Regulation (EC) No 1778/2001 of 7 September 2001 supplementing the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 (Text with EEA relevance) Official Journal L 240 , 08/09/2001 P. 0006 - 0007Commission Regulation (EC) No 1778/2001of 7 September 2001supplementing the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Regulation (EC) No 2796/2000(2), and in particular Article 17(2) thereof,Whereas:(1) Additional information was requested concerning a name notified by the Italian Government under Article 17 of Regulation (EEC) No 2081/92 in order to ensure that it complies with Articles 2 and 4 of that Regulation.(2) After considering that additional information, the Commission twice submitted the application for registration to the Scientific Committee for Designations of Origin, Geographical Indications and Certificates of Specific Character, which issued a favourable opinion on registration of the name on both occasions.(3) The raw material used in the product in question comes from pigs which belong to the category of Italian heavy pigs. They are raised in the production area and are given a particular type of feed based on local cereals and the by-products of local cheesemaking. Since the name is a traditional name in accordance with Article 2(3) of Regulation (EEC) No 2081/92, the traditional production area must be accepted regardless of its size. It can therefore be asserted that the name in question refers to an agricultural product originating in a specific region and that its quality or characteristics are essentially due to a geographical environment with its inherent natural and human factors, as laid down in Article 2(3) and the second indent of Article 2(2)(a) of the above Regulation.(4) The name covered by the application for registration does not constitute the name of an agricultural product or a foodstuff which, although it relates to the place or the region where this product or foodstuff was originally produced or marketed, has become the common name of an agricultural product or a foodstuff. It cannot therefore be regarded as a name that has become generic within the meaning of Article 3(1) of Regulation (EEC) No 2081/92.(5) The name covered by the application for registration is protected under bilateral agreements between Italy and Germany, Spain, France and Austria respectively.(6) The application for registration of this name therefore complies with the above Articles. It should therefore be registered and added to the Annex to Commission Regulation (EC) No 1107/96(3), as last amended by Regulation (EC) No 1347/2001(4).(7) The Committee provided for in Article 15 of Regulation (EEC) No 2081/92 has not delivered an opinion within the time limit set by its Chairman. In accordance with Article 5(4) of Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5), the Commission has submitted a proposal for implementing measures to the Council and has informed Parliament thereof. Since the Council has not acted within the three-month time limit provided for in the fourth paragraph of Article 15 of Regulation (EEC) No 2081/92, the proposed measures are to be adopted by the Commission,HAS ADOPTED THIS REGULATION:Article 1The name in the Annex hereto is hereby added to the Annex to Regulation (EC) No 1107/96.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 324, 21.12.2000, p. 26.(3) OJ L 148, 21.6.1996, p. 1.(4) OJ L 182, 5.7.2001, p. 3.(5) OJ L 184, 17.7.1999, p. 23.ANNEXA. AGRICULTURAL PRODUCTS LISTED IN ANNEX I TO THE TREATY INTENDED FOR HUMAN CONSUMPTIONMeat-based productsITALY- Salamini italiani alla cacciatora (PDO)